In re Bartley, Lesandra; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “I”, No. 81-3068.
Granted. This case is remanded to the district court for purposes of appointing relator counsel and conducting an eviden-tiary hearing on the claim that ineffective assistance of counsel rendered her guilty plea involuntary, in part because her attorney failed to explain that the circumstances of the offense could reasonably persuade a jury to return a verdict of manslaughter and not first or second degree murder.